Citation Nr: 1403405	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-26 478	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for bilateral hearing loss and tinnitus.  Jurisdiction was then transferred to the Veteran's home RO in Nashville, Tennessee.  He appealed each of the aforementioned determinations.

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Board remanded this matter for additional development in January 2012.  Based on review of the Veteran's paper and electronic claims files, the following determinations now are made.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is related to his exposure to loud noise during service.

2.  The Veteran's current tinnitus is not related to his exposure to loud noise during service, but it is attributable to his current bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for entitlement to service connection for tinnitus, as secondary to the now service-connected bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection for bilateral hearing loss and for tinnitus is granted herein.  As these determinations are favorable to the Veteran, any errors made regarding VA's duties to notify and to assist him in substantiating his claim were harmless.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Any errors made with respect to ensuring at least substantial compliance with the Board's previous remands also were harmless for this same reason.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The same goes for errors made with respect to the July 2011 hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between the current disability and the event, injury, or disease of service.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, there are additional ways of establishing service connection.  Manifestation of the same chronic disease shown during service at any later date may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Continuity of symptomatology after service is required if the disease is noted during service but is not chronic or where the determination that it is chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection finally is presumed when service was for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year following service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), (c).  However, evidence rebutting the service origin of the disease must be considered.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current nonservice-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be a current disability and a causation or aggravation nexus between it and a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Only the most salient and relevant evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of the evidence, reasonable doubt is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran has current bilateral hearing loss and tinnitus disabilities.  Current means contemporaneous with filing a claim or at any time during its pendency.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The instant claim was filed in May 2008.  The first diagnoses of bilateral sensorineural hearing loss and tinnitus are contained in VA treatment records dated in 2007.  These diagnoses also were made upon VA medical examinations in July 2008 and in January 2012.

Pure tone thresholds from these VA examinations as well as a September 2009 private medical examination, which were converted from graphical into numerical format by the examiner who conducted the January 2012 VA medical examination, show that the Veteran's bilateral sensorineural hearing loss constitutes a disability for VA purposes.  38 C.F.R. § 3.385.  Speech recognition scores from the VA examinations, with the exception of the left ear at the former examination, show the same.  Id.  No tests for tinnitus exist, and thus it has been diagnosed based solely on his reports.  He is a lay person since there is no indication that he has a medical background.  A lay person is competent to diagnose a disability if he is competent to identify it.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is one such disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's diagnosis of tinnitus is credible in addition to competent.  Factors for weighing lay evidence include interest, self-interest, bias, internal inconsistency, inconsistency with the other evidence, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  These factors are either not shown or not significant.

As an organic disease of the nervous system, sensorineural hearing loss is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection for the Veteran's bilateral sensorineural hearing loss cannot be presumed, however.  It is reiterated that the first diagnosis of bilateral sensorineural hearing loss is from 2007.  No diagnosis was made within the Veteran's first year after service, and there are no treatment records or medical examinations dated between March 1969, when the Veteran was discharged, and March 1970.  He contends that he had bilateral sensorineural hearing loss in the 1970's notwithstanding that it was not diagnosed until decades later.  Although he is competent in this regard, assessment of his credibility is unnecessary.  Without medical evidence, a decision on whether or not any bilateral sensorineural hearing loss present constituted a disability for VA purposes is not necessary.

A Veteran is presumed to be in sound condition when examined for entrance into service except as to defects noted at that time.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are recorded in an examination report.  38 C.F.R. § 3.304(b).  Service treatment records do not reflect that tinnitus was noted when the Veteran entered service.  These records are in conflict as to whether or not bilateral sensorineural hearing loss was noted when he entered service.  They show that his hearing was in the normal range of 0 to 20 decibels when tested in February 1966.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Yet they also show that his hearing was impaired at higher frequencies, with right ear impairment constituting a disability for VA purposes, when tested in March 1966.  Indeed, the Veteran was given a rating of 2, signifying that some activity limitations may be required, for hearing on his PULHES profile.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  The presumption of soundness, in sum, applies to tinnitus but not to bilateral hearing loss.

The relevant inquiry for bilateral hearing loss as well as for tinnitus nevertheless is whether the Veteran incurred an acoustic injury or disease during service as opposed to aggravated a preexisting acoustic injury or disease during service.  Two possible explanations for the aforementioned discrepancy in the service treatment records were posited by the examiner who conducted the January 2012 VA medical examination.  First, either the February 1966 or the March 1966 hearing test results are erroneous.  Second, the March 1966 hearing test results represent a temporary worsening of hearing following noise exposure.  Though indicating that selecting which explanation is correct would require speculation, the examiner concluded that the Veteran had normal hearing when he entered service.  Noted in this regard was that the Veteran's denial of ear trouble in February 1966 would be inconsistent with the presence of bilateral sensorineural hearing loss then because such would have been noticeable to him.  Also noted was that his hearing was normal in February 1969 just prior to his separation from service, which would be inconsistent with the presence of bilateral sensorineural hearing loss when he entered service since it does not improve.

Regarding the incurrence of an acoustic disease during service, service treatment records are silent with respect to both tinnitus and hearing loss.  This rules out chronicity and continuity of symptomatology.  With respect to an acoustic injury during service, the Veteran primarily contends that he was exposed to loud noise and was not given ear protection.  He has submitted photographs of construction vehicles without mufflers such as bulldozers and scrapers that he operated during service.  His DD214 indeed confirms that he was a construction machine operator.  Due consideration shall be given to the circumstances of service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  Operating construction vehicles without mufflers undoubtedly placed the Veteran in a noisy environment regardless of whether ear protection was worn.  Thus, his exposure to loud noise during service is conceded.

The Veteran asserts that his bilateral sensorineural hearing loss and tinnitus are due to his loud noise exposure during service.  Lay evidence sometimes is sufficient to prove nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.  However, the question of nexus here falls outside the province of a lay person.  It is a medical question because of the complexities involved.  These include the numerous types of hearing loss, the various etiologies for it as well as for tinnitus, the interplay between them, the fact that the Veteran has reported some loud noise exposure both with and without ear protection after service, and the number of years that have passed since his service.  Only those with a medical background are competent where the determinative issue is medical in nature.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.

Three medical professionals have addressed nexus.  The examiner who conducted the July 2008 VA medical examination opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of his loud noise exposure during service.  A March 2007 VA treatment record includes an opinion that the Veteran's bilateral hearing loss and tinnitus are as likely as not service-connected.  The examiner who conducted the January 2012 VA medical examination finally opined that the Veteran's bilateral hearing loss and tinnitus are not at least as likely as not caused by or a result of his loud noise exposure during service.

In its previous remand, the Board determined that the July 2008 opinion was inadequate.  It accordingly is not afforded any weight.  For the other two opinions, weight is based on the author's qualifications and review of the evidence, the scope of the examination, and the accuracy of any factual premises, rationale offered, as well as the degree of certainty provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  The January 2012 opinion was rendered by an audiologist.  The March 2007 opinion was rendered by an intern in the field of audiology, but it was cosigned by an audiologist.  The January 2012 opinion was based on review of the claims file, but which claims file was not specified.  There is no indication if the March 2007 opinion was based on review of one or more claims files.  However, both opinions nevertheless were based on the Veteran's medical history because he recounted it.  Nieves-Rodriguez, 22 Vet. App. at 295; D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each also was based on a thorough assessment and expressed in certain terms.

That leaves the accuracy of any factual premises rationale offered.  For the March 2007 opinion, the rationale was the history of loud noise exposure during service as well as the configuration of the Veteran's bilateral hearing loss.  For the January 2012 opinion, the rationale was the history of loud noise exposure during service, the Veteran's inconsistent reports about onset of his bilateral hearing loss, and his consistent reports about onset of his tinnitus about 30 years after service.  Discussed above was that the factual premise of loud noise exposure during service is accurate.  The factual premise of the Veteran consistently reporting tinnitus onset about 30 years after service, or approximately 2000, also is accurate.  Indeed, he testified to such at the July 2011 hearing and reported such at the January 2012 VA medical examination.  He similarly reported onset four or five years previously, or approximately 2003 or 2004, at the July 2008 VA medical examination.  The Veteran is competent because he would have experienced onset of tinnitus personally.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under the factors set forth above for weighing lay evidence, he is credible because there is no significant reason for doubt.

The factual premise of the Veteran inconsistently reporting bilateral hearing loss onset, in contrast to the above, is not accurate.  He is competent in reporting variously in this regard for the aforementioned reason.  He is credible in reporting onset in the early 1970's at the July 2011 hearing, in an August 2011 VA treatment record, and at the January 2011 VA medical examination.  This is true notwithstanding that he also reported it to be contemporaneous with onset of his tinnitus at the July 2008 VA medical examination.  He similarly reported onset five to 10 years previously at the September 2009 private medical examination.  Once again, there is no significant reason for doubt.  A sufficient explanation was provided for the aforementioned discrepancy.  It is explained by the Veteran's competent and credible report that, while he had hearing loss since the early 1970's, it did not become embarrassing until 2000 or a few years thereafter.  No treatment records or medical examinations exist until the period on appeal.  Thus, there is no supporting documentation of him having persistent hearing loss since shortly after his discharge.  Continuity of symptoms and not continuity of treatment is required, however.  Savage, 10 Vet. App. at 488.  The large gap in the medical evidence thus is of no import.

In sum, the March 2007 and January 2012 opinions are persuasive albeit to different degrees.  The March 2007 positive opinions concerning both bilateral hearing loss and tinnitus is afforded some but not great weight because very little rationale was given for it.  The January 2012 negative opinion regarding bilateral hearing loss is afforded little weight due to reliance on an inaccurate factual premise while the January 2012 negative opinion regarding tinnitus is afforded great weight.  The overall weight of the bilateral hearing loss opinions therefore is minimally positive.  The overall weight of the tinnitus opinions is minimally negative.

Establishing service connection for bilateral hearing loss does not require that hearing loss be present during service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Indeed, a medically sound basis for attributing current bilateral hearing loss to loud noise exposure during service is sufficient.  Hensley, 5 Vet. App. at 157.  The aforementioned medical opinions about bilateral hearing loss, though collectively only minimally positive, does just that.  They are bolstered by the Veteran's competent and credible reports of persistent hearing loss since around the time of his discharge.  While the aforementioned medical opinions about tinnitus collectively are negative, they are only minimally so.  It was not indicated whether the Veteran's tinnitus is a symptom of his bilateral sensorineural hearing loss.  Yet tinnitus usually accompanies such hearing loss.  Merck Manual, Section 7, Chapter 85.  That tinnitus often is a symptom of such hearing loss indeed is well-recognized.  Id. at Section 7, Ch. 82.  The Veteran's tinnitus appears to be a symptom of his bilateral sensorineural hearing loss.  He indeed competently and credibly has reported onset of his tinnitus only after his bilateral sensorineural hearing loss became embarrassing.

Given the foregoing, all requirements for establishing service connection for bilateral hearing loss and for tinnitus have been met.  [Service connection for bilateral hearing loss is warranted on a direct basis, while service connection for tinnitus is warranted as secondary to the now service-connected bilateral hearing loss.]  These determinations are based on a preponderance of the evidence, and thus there is no reasonable doubt to resolve in the Veteran's favor.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus, as secondary to the service-connected bilateral hearing loss, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


